Exhibit 10.1

INTERIM FACILITY LETTER

 

From:    Citigroup Global Markets Limited and The Royal Bank of Scotland plc
(each an “Arranger” and together the “Arrangers”); and from:    Citibank
International Plc and The Royal Bank of Scotland plc (each an “Underwriter” and
together the “Underwriters”); To:    Tarvalón, S.L. (“Bidco”), a limited
liability corporation with legal domicile at Calle Don Ramon de la Cruz, 17, 1º
Izq, Madrid 28001, with Tax Identification Number (“N.I.F.”) B-84658202,
incorporated by virtue of a public deed granted by the Spanish Public Notary Mr.
Felipe-Jesus Carrion Herrero on 22nd March 2006 under number 364 of his file and
registered at the Spanish Commercial Registry under Volume 22, 553, Book 0,
Sheet 132, Section 8, Page M-403155; and to:    Smithfield Foods, Inc.
(“Smithfield”) a corporation incorporated under the laws of the state of
Virginia, USA.    4 August 2006

Dear Sirs,

 

1. INTERPRETATION

Words and expressions defined in Appendix 1 to this letter shall have the same
meaning when used in this letter or in the Appendices to this letter.

 

2. THE MAKING OF AN INTERIM TERM LOAN

 

  (a) The obligations of each Interim Lender to participate in the Interim Term
Loan are subject to the conditions precedent that:

 

  (i) on the date on which that Interim Term Loan is to be made the Arrangers
have received (or waived the requirement to receive) all of the documents and
evidence set out in Appendix 4 (Conditions Precedent), in form and substance
satisfactory to them (acting reasonably);

 

  (ii) on the date on which that Interim Term Loan is to be made the
Representations are correct;

 

1



--------------------------------------------------------------------------------

  (iii) no Default is continuing or would result from the making of the Interim
Term Loan; and

 

  (iv) it is not illegal or contrary to applicable law or regulation for such
Interim Lender to participate in the Interim Term Loan.

 

  (b) The proceeds of the Interim Term Loan are to be applied, directly or
indirectly (including by way of on-loans), in or towards:

 

  (i) payment to the Vendor of the purchase price for the Acquisition (including
any adjustment thereof);

 

  (ii) the refinancing of certain existing indebtedness of the Business and the
Jean Caby Group;

 

  (iii) payment of all non-periodic costs, fees and expenses, stamp,
registration and other Taxes incurred by or on behalf of Bidco or any other
member of the Group in connection with the Acquisition (and the financing
thereof) and the Transaction Documents or as contemplated by the Structure
Memorandum; and

 

  (iv) the general corporate purposes of the Group.

 

3. NATURE OF AN INTERIM FINANCE PARTY’S RIGHTS AND OBLIGATIONS

 

  (a) Each Interim Lender will participate in the Interim Term Loan in the
proportion which its relevant Interim Commitment bears to the Total Interim
Commitments immediately before the making of the Interim Term Loan.

 

  (b) Unless all the Interim Finance Parties agree otherwise:

 

  (i) the obligations of an Interim Finance Party under the Interim Documents
are several;

 

  (ii) failure by an Interim Finance Party to perform its obligations does not
affect the obligations of any other Party under the Interim Documents;

 

  (iii) no Interim Finance Party is responsible for the obligations of any other
Interim Finance Party under the Interim Documents;

 

  (iv) the rights of an Interim Finance Party under the Interim Documents are
separate and independent rights;

 

  (v) an Interim Finance Party may, except as otherwise stated in the Interim
Documents, separately enforce those rights; and

 

  (vi) a debt arising under the Interim Documents to an Interim Finance Party is
a separate and independent debt.

 

2



--------------------------------------------------------------------------------

4. UTILISATION

 

4.1 Giving of Drawdown Requests

 

  (a) Bidco may borrow the Interim Term Loan by giving to the Underwriters a
duly completed Drawdown Request, provided that the Drawdown Request is received
by the Underwriters before 10.00 a.m. (London time) one Business Day (or as
otherwise agreed) before:

 

  (i) the proposed Drawdown Date; and

 

  (ii) the earlier of:

 

  (1) the latest date that Completion can occur in accordance with the
Acquisition Agreement; and

 

  (2) 15 August 2006.

A Drawdown Request is, once given, irrevocable.

 

  (b) Bidco may only make one Drawing under the Interim Term Facility.

 

4.2 Completion of Requests

A Drawdown Request for the Interim Term Loan will not be regarded as having been
duly completed unless the Drawdown Date is the Completion Date and is also a
Business Day and the amount of the Interim Term Loan requested does not exceed
the Interim Term Facility.

 

5. REPAYMENT AND PREPAYMENT

Bidco must repay (or, in the case of (c) to (f) inclusive, prepay) the Interim
Term Loan in full on the earliest of:

 

  (a) 90 days after the Drawdown Date;

 

  (b) the date of written demand from the Arrangers (acting on the instructions
of all the Interim Lenders) following the occurrence of a Default which is
continuing;

 

  (c) such date as Bidco may select on 1 Business Day prior written notice to
the Arrangers or as otherwise agreed with the Interim Lenders;

 

  (d) the date on which any person or group of associated persons (being persons
acting in concert (within the meaning set out in the City Code of Takeovers and
Mergers) and/or any connected persons (as defined in the Income and Corporation
Taxes Act of 1988) of those persons) become entitled to exercise more than
50 per cent. of the votes exercisable at a general meeting of Smithfield;

 

  (e) the date, if any, on which Oaktree and Smithfield collectively cease to
own, directly or indirectly, 50.1 per cent. of the issued share capital of
Bidco; and

 

3



--------------------------------------------------------------------------------

  (f) the date on which Smithfield ceases to own, directly or indirectly, at
least 331/3 per cent. of the issued share capital of Bidco.

The Interim Term Loan shall be repaid or prepaid together with accrued but
unpaid interest and all other amounts due under the Interim Documents.

 

6. INTEREST

 

6.1 Calculation of interest

The rate of interest on the Interim Term Loan for each Interest Period is the
percentage rate per annum equal to the aggregate of:

 

  (a) the Margin;

 

  (b) EURIBOR for such Interest Period; and

 

  (c) Mandatory Costs (if any).

 

6.2 Accrual and payment of interest

Interest will accrue by reference to successive Interest Periods and will be
capitalised at the end of each Interest Period and added to the amount of the
Interim Term Loan. All accrued interest shall be immediately due and payable
when the Interim Term Loan becomes due and payable.

 

6.3 Interest on overdue amounts

If Bidco fails to pay when due any amount payable by it under the Interim
Documents, it must promptly on demand by the Arrangers pay interest on the
overdue amount from its due date up to the date of actual payment, both before,
on and after judgment. Interest on an overdue amount is payable at a rate which
is one per cent. per annum above the rate which would have been payable if the
overdue amount had, during the period of non-payment, constituted part of the
Interim Term Loan. Interest (if unpaid) on an overdue amount will be compounded
with that overdue amount at the end of each seven day period but will remain
immediately due and payable.

 

6.4 Interest Calculation

Interest shall be paid in Euros and shall accrue from day to day and be
calculated on the basis of the actual number of days elapsed and a 360 day year.

 

7. REPRESENTATIONS AND UNDERTAKINGS

 

7.1 Representations

On the Drawdown Date, each Obligor makes the Representations in favour of the
Interim Finance Parties.

 

7.2 Undertakings

As and upon the date of this letter, each Obligor undertakes to the Interim
Finance Parties as set out in the Undertakings.

 

4



--------------------------------------------------------------------------------

8. TAXES

 

8.1 Gross-Up

 

  (a) Each Obligor must make all payments by it without any Tax Deduction,
unless a Tax Deduction is required by law.

 

  (b) If any Obligor or an Interim Lender (in respect of a payment payable to
that Interim Lender) becomes aware that that Obligor must make a Tax Deduction
(or that there is any change in the rate or the basis of a Tax Deduction) it
shall promptly notify the Parties.

 

  (c) If any Tax Deduction is required by law to be made by any Obligor:

 

  (i) the amount of the payment due from that Obligor will automatically be
increased to an amount which (after taking into account any Tax Deduction)
leaves an amount equal to the amount which would have been due if no Tax
Deduction had been required; and

 

  (ii) that Obligor will:

 

  (A) make the relevant Tax Deduction and ensure that it does not exceed the
minimum amount required by law;

 

  (B) pay to the relevant Taxation authorities that Tax Deduction and any
payment required in connection with it within the time allowed by law; and

 

  (C) within thirty days of making any Tax Deduction or any payment required in
connection with it, deliver to the relevant Interim Lender evidence reasonably
satisfactory to that Interim Lender that such Tax Deduction has been made or (as
applicable) such payment paid to the appropriate Taxation authorities.

 

8.2 Tax Indemnity

 

  (a) Each Obligor shall (within five Business Days of demand by the Arrangers)
pay to an Interim Lender an amount equal to the loss, liability or cost which
that Interim Lender determines will be or has been (directly or indirectly)
suffered for or on account of Tax by that Interim Lender in respect of an
Interim Document.

 

  (b) Paragraph (a) above shall not apply:

 

  (i) to any loss, liability or cost for, or on account of, Tax assessed on an
Interim Lender under the law of the jurisdiction in which:

 

  (A) that Interim Lender is incorporated or, if different, in which that
Interim Lender is treated as resident for tax purposes; or

 

  (B) that Interim Lender’s Facility Office is located in respect of amounts
received or receivable in that jurisdiction;

 

5



--------------------------------------------------------------------------------

  (ii) if that Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Interim Lender; or

 

  (iii) to the extent a loss, liability or cost is compensated for by payment of
an amount under paragraph 8.1 (Gross-Up).

 

  (c) An Interim Lender making, or intending to make, a claim under paragraph
(a) above shall promptly notify each Obligor of the event which has given, or
will give, rise to the claim.

 

8.3 Tax Credit

If an Obligor makes a Tax Payment and an Interim Lender determines in its sole
opinion that it has received, utilised and retained a Tax Credit attributable to
that Tax Payment, that Interim Lender shall pay to that Obligor an amount which
that Interim Lender determines in its sole opinion will leave such Interim
Lender (after that payment by it) in the same after-Tax position as it would
have been in if the Tax Payment had not been required to be made by that
Obligor.

 

8.4 Tax Affairs

Nothing in this letter obliges any Interim Lender to disclose any information to
any person regarding its Tax affairs or computations or interferes with the
right of any Interim Lender to arrange its Tax affairs in whatever manner it
thinks fit or obliges any Interim Lender to investigate or claim any Tax Credit.

 

8.5 Assistance

Each Interim Lender will, if required to do so by Bidco, complete such forms and
certificates as may be necessary to enable Bidco to pay interest on the Interim
Term Loan without being required to make a Tax Deduction.

 

9. CHANGE IN CIRCUMSTANCES

 

9.1 Increased Costs

 

  (a) If the introduction of, or a change in, or a change in the interpretation,
administration or application of, any law, regulation or treaty occurring after
the date of this letter, or compliance with any law, regulation or treaty made
after the date of this letter results in any Interim Lender (a “Claiming Party”)
or any Affiliate of it incurring any Increased Cost (as defined in paragraph
(d) below):

 

  (i) the Claiming Party will notify Bidco and the Arrangers of the
circumstances giving rise to that Increased Cost as soon as reasonably
practicable after becoming aware of it and will as soon as reasonably
practicable provide a certificate confirming the amount of that Increased Cost;
and

 

  (ii) within five Business Days of demand by the Claiming Party, Bidco will pay
to the Claiming Party the amount of any Increased Cost incurred by it (or any
Affiliate of it).

 

6



--------------------------------------------------------------------------------

  (b) Bidco will not be obliged to compensate any Claiming Party under paragraph
(a) above in relation to any Increased Cost:

 

  (i) to the extent already compensated for by payment of any Mandatory Costs or
under paragraph 8 (Taxes) (or would have been so compensated but for an
exception in paragraph 8.2 (Tax Indemnity)); or

 

  (ii) attributable to a change in the rate of Tax on the overall net income of
the Claiming Party (or any Affiliate of it) or of the branch or office though
which it lends the Interim Term Loan; or

 

  (iii) attributable to the breach by the Claiming Party of any law, regulation
or treaty.

 

  (c) If any Affiliate of an Interim Lender suffers a cost which would have been
recoverable by that Interim Lender under this paragraph 9.1 if that cost had
been imposed on that Interim Lender, that Interim Lender shall be entitled to
recover the amount of that cost under this paragraph 9.1 on behalf of the
relevant Affiliate.

 

  (d) In this letter “Increased Cost” means:

 

  (i) an additional or increased cost;

 

  (ii) a reduction in any amount due, paid or payable to the Claiming Party
under any Interim Document; or

 

  (iii) a reduction in the rate of return on the Claiming Party’s (or its
Affiliate’s) overall capital,

suffered or incurred by a Claiming Party (or any Affiliate of it) as a result of
it having entered into or performing its obligations under any Interim Document
or making or maintaining its participation in the Interim Term Loan.

 

9.2 Mitigation

 

  (a) If circumstances arise which entitle an Interim Lender:

 

  (i) to receive payment of an additional amount under paragraph 8 (Taxes); or

 

  (ii) to demand payment of any amount under paragraph 9.1 (Increased Costs),

then that Interim Lender will take all reasonable steps to mitigate the effect
of those circumstances (including by transferring its rights and obligations
under the Interim Documents to an Affiliate or changing its Facility Office).

 

  (b) No Interim Lender will be obliged to take any such steps or action if to
do so is likely in its opinion (acting in good faith) to be unlawful or to have
an adverse effect on its business, operations or financial condition or breach
its banking policies or require it to disclose any confidential information.

 

7



--------------------------------------------------------------------------------

  (c) Bidco shall, within three Business Days of demand by the relevant Interim
Lender, indemnify such Interim Lender for any reasonable costs or expenses
incurred by it as a result of taking any steps or action under this paragraph.

 

  (d) This paragraph does not in any way limit, reduce or qualify the
obligations of any Obligor under the Interim Documents.

 

10. PAYMENTS

 

10.1 Place

Unless otherwise specified in an Interim Document, on each date on which payment
is to be made by any Party under an Interim Document, such Party shall pay, in
the required currency, for value on the due date at such time and in such funds
specified by the Interim Lenders as are customary at that time for settlement of
transactions in the relevant currency in the place of payment. All such payments
shall be made to the account specified by the relevant Party for that purpose in
London, New York or such other place as the relevant Parties may agree.

 

10.2 Currency of Payment

 

  (a) Subject to paragraphs (b) to (d) (inclusive) below, any amount payable by
any Obligor under the Interim Documents shall be paid in Euros.

 

  (b) Each payment in respect of losses shall be made in the currency in which
the losses were incurred.

 

  (c) Each payment under paragraphs 8.1 (Gross-Up), 8.2 (Tax Indemnity) or 9.1
(Increased Costs) shall be made in the currency in which such costs, expenses or
Taxes are incurred.

 

  (d) Any amount expressed to be payable in a currency other than Euros shall be
paid in that other currency.

 

10.3 No Set-off or Counterclaim

All payments made or to be made by each Obligor under the Interim Documents must
be paid in full without set-off or counterclaim.

 

10.4 Business Days

 

  (a) If any payment would otherwise be due under any Interim Document on a day
which is not a Business Day, that payment shall be due on the next Business Day
in the same calendar month (if there is one) or the preceding Business Day (if
there is not).

 

  (b) During any such extension of the due date for payment of any principal or
overdue amount, or any extension of the Interest Period, interest shall accrue
and be payable at the rate payable on the original due date.

 

8



--------------------------------------------------------------------------------

10.5 Application of Moneys

If any Interim Lender receives a payment that is insufficient to discharge all
amounts then due and payable by any Obligor under any Interim Document, the
Interim Lender shall apply that payment towards the obligations of the Obligors
under the Interim Documents in the following order:

 

  (i) first, in payment pro rata of any fees, costs and expenses of the
Arrangers due but unpaid;

 

  (ii) second, in payment pro rata of any fees, costs and expenses of the
Interim Lenders and any accrued interest, due but unpaid;

 

  (iii) third, in payment pro rata of any accrued interest in respect of the
Interim Term Facility, due but unpaid;

 

  (iv) fourth, in payment pro rata of any principal due but unpaid; and

 

  (v) fifth, in payment pro rata of any other amounts due but unpaid under the
Interim Documents.

 

11. INDEMNITIES

 

11.1 General Indemnity

Each Obligor will indemnify each Interim Lender within five Business Days of
demand against any loss or liability which that Interim Lender reasonably incurs
as a result of:

 

  (a) the occurrence of any Default;

 

  (b) the operation of paragraph 12 (Pro Rata Payments);

 

  (c) any failure by any Obligor to pay any amount due under an Interim Document
on its due date;

 

  (d) the drawing not being made for any reason (other than as a result of the
default or negligence of that Interim Lender) on the Drawdown Date specified in
the Drawdown Request requesting that drawing; or

 

  (e) the Interim Term Loan being repaid or prepaid otherwise than on the last
day of an Interest Period provided that, if such repayment or prepayment from
the proceeds of a financing provided by the Interim Lenders, then the Parties
shall work together in good faith to ensure, as far as reasonably practicable,
that no breakage costs will be payable as a result of such refinancing,

including any loss on account of funds borrowed, contracted for or utilised to
fund the Interim Term Loan or other amount payable under any Interim Document.

 

11.2 Currency Indemnity

 

  (a) If:

 

  (i)

any amount payable by any Obligor under any Interim Document is received by any
Interim Lender (or by an Arranger on behalf of any

 

9



--------------------------------------------------------------------------------

 

Interim Lender) in a currency (the “Payment Currency”) other than that agreed in
the relevant Interim Document (the “Agreed Currency”), and the amount produced
by such Interim Lender converting the Payment Currency so received into the
Agreed Currency is less than the required amount of the Agreed Currency; or

 

  (ii) any amount payable by any Obligor under any Interim Document has to be
converted from the Agreed Currency into another currency for the purpose of
making, filing, obtaining or enforcing any claim, proof, order or judgment,

then each Obligor will, as an independent obligation, within five Business Days
of demand indemnify the relevant Interim Lender to whom that sum is owed for any
reasonable loss or liability incurred by it as a result of the conversion.

 

  (b) Any conversion required will be made at the prevailing rate of exchange on
the date and in the market determined by the relevant Interim Lender, acting
reasonably, as being most appropriate for the conversion. The Obligors will also
pay the reasonable costs of the conversion.

 

  (c) Each Obligor waives any right it may have in any jurisdiction to pay any
amount under any Interim Document in a currency other than that in which it is
expressed to be payable in that Interim Document.

 

12. PRO RATA PAYMENTS

 

12.1 Recoveries

Subject to paragraph 12.3 (Exceptions to Sharing), if any amount owing by any
Obligor under any Interim Document to an Interim Lender (the “Recovering Interim
Lender”) is discharged by payment, set-off or any other manner other than in
accordance with paragraph 10 (Payments) (the amount so discharged being a
“Recovery”) then:

 

  (a) within three Business Days of receipt of the Recovery, the Recovering
Interim Lender shall notify details of such Recovery to the Arrangers;

 

  (b) the Arrangers shall determine whether the amount of the Recovery is in
excess of the amount which such Recovering Interim Lender should have received
had such amount been paid under paragraph 10 (Payments) (any such excess amount
being the “Excess Recovery”);

 

  (c) within three Business Days of demand the Recovering Interim Lender shall
pay to the Arrangers an amount equal to the Excess Recovery;

 

  (d) the Arrangers shall treat that payment as if it was a payment made by an
Obligor to the Interim Lenders under paragraph 10 (Payments) and distribute it
to the Interim Lenders (other than the Recovering Interim Lender) accordingly;
and

 

10



--------------------------------------------------------------------------------

  (e) the Recovering Interim Lender shall be subrogated to the rights of the
Interim Lenders which have shared in the payment under sub-paragraph (d) above
and if for any reason the Recovering Interim Lender is unable to rely on such
rights of subrogation, the amount of the Excess Recovery shall be treated as not
having been paid and (without double counting) the relevant Obligor will owe the
Recovering Interim Lender a debt (immediately due and payable) in an amount
equal to the Excess Recovery.

 

12.2 Notification of Recovery

If any Recovery has to be wholly or partly refunded by the Recovering Interim
Lender after it has paid any amount to the Arrangers under paragraph 12.1(c)
(Recoveries), each Interim Lender to which any part of the Excess Recovery (or
amount in respect of it) was distributed will, on request from the Recovering
Interim Lender, pay to the Recovering Interim Lender that Interim Lender’s pro
rata share of the amount (including any related interest) which has to be
refunded by the Recovering Interim Lender.

 

12.3 Exceptions to Sharing

Notwithstanding paragraph 12.1 (Recoveries), no Recovering Interim Lender will
be obliged to pay any amount to the Arrangers or any other Interim Lender in
respect of any Recovery:

 

  (a) if it would not after that payment have a valid claim against an Obligor
in an amount equal to the Excess Recovery; or

 

  (b) which it receives as a result of legal proceedings taken by it to recover
any amounts owing to it under the Interim Documents, which proceedings have been
notified to the other Interim Finance Parties and where the Interim Lender
concerned had a right and opportunity to, but does not, either join in those
proceedings or promptly after receiving notice commence and diligently pursue
separate proceedings to enforce its rights in the same or another court.

 

12.4 No Security

The provisions of this paragraph 12 shall not constitute a charge by any Interim
Lender over all or any part of any amount received or recovered by it under any
of the circumstances mentioned in this paragraph 12.

 

13. SET-OFF

 

13.1 Set-off Rights

Without prejudice to its rights at law, at any time any amount under any Interim
Document (including but not limited to the Interim Term Loan) is immediately due
and payable, an Interim Finance Party may at any time set off any obligation due
and payable by any Obligor to it under an Interim Document (to the extent
beneficially owned by that Interim Finance Party) against any obligation then
due for payment owed by it to that Obligor, regardless of currency, place of
payment or booking branch of either obligation. The Interim Finance Party may
convert either obligation at a market rate of exchange in its ordinary course of
business in order to effect such set-off.

 

11



--------------------------------------------------------------------------------

14. NOTICES

 

14.1 Mode of Service

 

  (a) Any notice, demand, consent or other communication (a “Notice”) made under
or in connection with any Interim Document must, unless otherwise stated, be in
writing and made by letter, fax or telex or any other electronic communication
approved by the Arrangers.

 

  (b) The address and fax number of each Party (and person for whose attention
the Notice is to be sent) for the purposes of Notices given under or in
connection with the Interim Documents are, in the case of the Obligors:

 

Address:   

Tarvalón, S.L. and Smithfield Foods, Inc.

200 Commerce Street

Smithfield

Virginia 23430

USA

Fax number:    +1 757 365 3045 Attention:    Carey Dubois and Michael Flemming

 

  (i) in the case of the Arrangers and the Underwriters:

 

Address:   

Citigroup Global Markets Limited

C/O Citigroup Global Markets Inc.

388 Greenwich Street, NY, NY 10013

USA

Fax number:    +1 646 291 5700 Attention:    David Harris Address:   

The Royal Bank of Scotland plc

Lending Operations

101 Park Ave 6th Floor

New York, NY 10178

USA

Fax number:    +1 212 401 1336 Attention:    Steven Imbriaco Address:   

Citibank International Plc

UK Loans Processing Unit

5th Floor

33 Canada Square

London E14 5LB

UK

Fax number:    +44 20 7942 7512 Attention:    Citibank International Plc London,
Loan Processing Unit

 

12



--------------------------------------------------------------------------------

  (ii) any other address and facsimile number notified in writing by that party
for this purpose to the Arrangers (or in the case of the Arrangers, notified by
the Arrangers to the other parties) by not less than five Business Days’ notice.

 

  (c) Any Notice given to the Arrangers will be effective only:

 

  (i) if it is marked for the attention of the department or officer specified
by the Arrangers for receipt of Notices; and

 

  (ii) when actually received by the Arrangers.

 

14.2 Deemed Service

 

  (a) Subject to paragraph (b) below, a Notice will be deemed to be given as
follows:

 

  (i) if by letter delivered personally, when delivered;

 

  (ii) if by letter sent by post, five days after posting (first class or
equivalent postage prepaid in a correctly addressed envelope);

 

  (iii) if by fax, when received in legible form;

 

  (iv) if by e-mail, fax or telex or any other electronic communication, when
received in legible form; and

 

  (v) if by posting to an electronic website, at the time of notification to the
relevant recipient of such posting or (if later) the time when the recipient was
given access to such website.

 

  (b) A Notice given in accordance with paragraph (a) above but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.

 

14.3 Language

 

  (a) Any Notice must be in English.

 

  (b) All other documents provided under or in connection with any Interim
Document must be:

 

  (i) in English; or

 

13



--------------------------------------------------------------------------------

  (ii) if not in English, accompanied by a certified English translation, in
which case the English translation will prevail unless the document is a
constitutional, statutory or other official document.

 

15. CONFIDENTIALITY

 

  (a) Each Interim Finance Party will keep the Interim Documents and any
information supplied to it by or on behalf of any Obligor under the Interim
Documents confidential, provided that it may disclose any such document or
information:

 

  (i) which is publicly available (other than by breach of this paragraph 17 by
such Interim Finance Party);

 

  (ii) if and to the extent required by law or regulation or at the request of
an administrative authority (including any tax or bank supervisory authority);

 

  (iii) to its auditors and professional advisors;

 

  (iv) to any direct or indirect shareholder of Bidco or any Group Company;

 

  (v) in connection with any legal or arbitration proceedings;

 

  (vi) for the purpose of obtaining any consent, making any filing, registration
or notarisation or paying any stamp or registration tax or fee in connection
with any of the Interim Documents;

 

  (vii) with the agreement of Bidco; or

 

  (viii) to any Affiliate to the extent required as part of such Interim Finance
Party’s credit control process.

 

  (b) This paragraph 15 replaces any previous confidentiality undertaking given
by any Interim Finance Party in connection with this letter prior to it becoming
a Party other than the confidentiality letter dated on or about the date of this
letter relating to the disclosure of information under the Acquisition
Agreement.

 

16. CHANGES TO PARTIES

 

16.1 No Transfers by Obligors

No Obligor may assign, novate or transfer all or any part of its rights and
obligations under any Interim Documents.

 

16.2 Transfers by Interim Lenders

 

  (a) An Interim Lender may subject to paragraph (b) below assign its rights
and/or obligations under any Interim Document.

 

  (b) An Interim Lender may not assign or transfer its rights and/or obligations
under any Interim Document without the prior written consent of Bidco, unless
such assignment is to an Affiliate of that Interim Lender and is at no cost to
the Obligors.

 

14



--------------------------------------------------------------------------------

17. GUARANTEE AND INDEMNITY

 

17.1 Guarantee and indemnity

The Guarantor irrevocably and unconditionally jointly and severally:

 

  (a) guarantees to each Interim Finance Party punctual performance by Bidco of
all Bidco’s obligations under the Interim Documents;

 

  (b) undertakes with each Interim Finance Party that whenever Bidco does not
pay any amount when due under or in connection with any Interim Document, the
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and

 

  (c) indemnifies each Interim Finance Party immediately on demand against any
cost, loss or liability suffered by that Interim Finance Party if any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal. The amount of
the cost, loss or liability shall be equal to the amount which that Interim
Finance Party would otherwise have been entitled to recover.

 

17.2 Continuing Guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by Bidco under the Interim Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

17.3 Reinstatement

If any payment by Bidco or any discharge given by an Interim Finance Party
(whether in respect of the obligations of Bidco or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

 

  (a) the liability of the Guarantor shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and

 

  (b) each Interim Finance Party shall be entitled to recover the value or
amount of that security or payment from the Guarantor, as if the payment,
discharge, avoidance or reduction had not occurred.

 

17.4 Waiver of defences

The obligations of the Guarantor under this paragraph 17 will not be affected by
an act, omission, matter or thing which, but for this paragraph 17, would
reduce, release or prejudice any of its obligations under this paragraph 17
(without limitation and whether or not known to it or any Interim Finance Party)
including:

 

  (a) any time, waiver or consent granted to, or composition with, Bidco or
other person;

 

  (b) the release of Bidco or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

 

15



--------------------------------------------------------------------------------

  (c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, Bidco or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

  (d) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of Bidco or any other person;

 

  (e) any amendment, novation, supplement, extension (whether of maturity or
otherwise) or restatement (in each case, however fundamental and of whatsoever
nature) or replacement of a Interim Document or any other document or security;

 

  (f) any unenforceability, illegality or invalidity of any obligation of any
person under any Interim Document or any other document or security; or

 

  (g) any insolvency or similar proceedings.

 

17.5 Guarantor Intent

Without prejudice to the generality of paragraph 17.4 (Waiver of Defences), the
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Interim Documents and/or any facility or amount
made available under any of the Interim Documents for the purposes of or in
connection with any of the following (other than, for the avoidance of doubt,
any refinancing of the Interim Term Loan): business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

 

17.6 Immediate recourse

The Guarantor waives any right it may have of first requiring any Interim
Finance Party (or any trustee or agent on its behalf) to proceed against or
enforce any other rights or security or claim payment from any person before
claiming from the Guarantor under this paragraph 17. This waiver applies
irrespective of any law or any provision of a Interim Document to the contrary.

 

17.7 Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Interim Documents have been irrevocably paid in full, each
Interim Finance Party (or any trustee or agent on its behalf) may:

 

  (a) refrain from applying or enforcing any other moneys, security or rights
held or received by that Interim Finance Party (or any trustee or agent on its
behalf) in respect of those amounts, or apply and enforce the same in such
manner and order as it sees fit (whether against those amounts or otherwise) and
the Guarantor shall not be entitled to the benefit of the same; and

 

16



--------------------------------------------------------------------------------

  (b) hold in an interest-bearing suspense account any money received from the
Guarantor or on account of the Guarantor’s liability under this paragraph 17.

 

17.8 Deferral of Guarantors’ rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Interim Documents have been irrevocably paid in full and
unless the Arrangers otherwise direct, the Guarantor will not exercise any
rights which it may have by reason of performance by it of its obligations under
the Interim Documents:

 

  (a) to be indemnified by Bidco; and/or

 

  (b) to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of the Interim Finance Parties under the Interim
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Interim Documents by any Interim Finance Party.

 

17.9 Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Interim Finance Party.

 

17.10  Covenant to release

At the time upon which all amounts payable by the Obligors under or in
connection with the Interim Documents have been irrevocably paid in full, the
Interim Lenders shall at the request and at the cost and expense of the
Guarantor, take any action necessary to release the Guarantor from its
obligations under this letter.

 

18. PARTIAL INVALIDITY

If any provision of the Interim Documents is or becomes illegal, invalid or
unenforceable in any jurisdiction that shall not affect the validity or
enforceability in that jurisdiction of any other term of the Interim Documents
or the validity or enforceability in other jurisdictions of that or any other
term of the Interim Documents.

 

19. COUNTERPARTS

This letter may be executed in any number of counterparts and all of those
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

20. GOVERNING LAW

This letter is, and any dispute or proceedings arising out of or relating to
this letter shall be, governed by English law.

 

17



--------------------------------------------------------------------------------

21. JURISDICTION

 

21.1 Submission to Jurisdiction

 

  (a) For the benefit of each Interim Finance Party, each Obligor agrees that
the courts of England have exclusive jurisdiction to hear, decide and settle any
dispute or proceedings arising out of or relating to any Interim Document
(including as to existence, validity or termination) (each a “Dispute”) and for
the purpose of enforcement of any judgment against assets. Each Obligor
irrevocably submits to the jurisdiction of the English courts.

 

  (b) Nothing in paragraph (a) above limits or prevents any Interim Finance
Party from taking proceedings against any Obligor in any other court nor shall
the taking of proceedings in any one or more jurisdictions preclude the taking
of proceedings in any other jurisdiction (whether concurrently or not) if and to
the extent permitted by applicable law.

 

21.2 Forum Convenience

Each Obligor:

 

  (a) agrees that the courts of England are the most appropriate and convenient
courts to settle any Dispute and waives any objection to the courts of England
on grounds of inconvenient forum or otherwise; and

 

  (b) agrees that a judgment or order of an English court in connection with a
Dispute is conclusive and binding on it and may be enforced against it in the
courts of any other jurisdiction.

 

21.3 Service of Process

Without prejudice to any other mode of service permitted by law, each Obligor:

 

  (a) irrevocably appoints Chanford Limited (Company Number 5864607) as its
agent for service of process in connection with any Dispute before the English
courts;

 

  (b) agrees that service of any claim, form, notice or other document for the
purpose of any proceedings shall be duly served upon it if delivered or sent by
registered post to Chanford Limited at FAO: Michael Cole / Charles Griffith, C/O
Hunton & Williams, 30 St Mary Axe, London, EC3A 8EP or such other address in
England or Wales as Bidco may notify from time to time to the Arrangers by not
less than five Business Days notice; and

 

  (c) agrees that failure by such agent to notify Bidco of such proceedings or
claim, form, notice or other document will not invalidate the proceedings or
service of such claim, form, notice or other document.

Each Obligor may irrevocably appoint another company incorporated in England as
its agent for service of process provided that the details of such company are
notified in writing to the Arrangers at or prior to the making of such
appointment.

 

18



--------------------------------------------------------------------------------

Yours faithfully,

/s/ Cyril Terjiman

For and on behalf of Citigroup Global Markets Limited (as Arranger)

/s/ Michaela V. Galluzzo

For and on behalf of The Royal Bank of Scotland plc (as Arranger)

/s/ Cyril Terjiman

For and on behalf of Citibank International Plc (as Underwriter)

/s/ Michaela V. Galluzzo

For and on behalf of The Royal Bank of Scotland plc (as Underwriter)

 

19



--------------------------------------------------------------------------------

Accepted and Agreed. For and on behalf of Tarvalón S.L. Signed:  

/s/ Michael H. Cole

Name:   Michael H. Cole Title:   Director Date: 3 August 2006 For and on behalf
of Smithfield Foods, Inc Signed:  

/s/ C. Larry Pope

Name:   C. Larry Pope Title:   President and Chief Operating Officer Date: 3
August 2006

 

20



--------------------------------------------------------------------------------

APPENDIX 1

INTERPRETATION

 

1. Definitions

In this letter:

“Acquisition” means the acquisition by Bidco and its Subsidiaries of the
Business.

“Acquisition Agreement” means the agreement dated 26 June 2006 governing the
terms of the Acquisition and made between the Vendor, Bidco and Smithfield
together with all other documents, transfers and instruments entered into by the
Vendor, Bidco and Smithfield and executed or to be executed pursuant to, or in
connection with, the Acquisition (in each case as amended, waived or varied from
time to time).

“Affiliate” means, in relation to any person, a Subsidiary or a Holding Company
of that person or any other Subsidiary of that Holding Company.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing or registration.

“Business” has the meaning given to that term in the Acquisition Agreement.

“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for general business in London, New York and (in relation to any date
for payment or purchase of euro) any TARGET Day.

“Completion” means completion of the Acquisition in accordance with the
Acquisition Agreement.

“Completion Date” means the date on which Completion takes place.

“Default” means an event or circumstance set out in Part III (Default) of
Appendix 5.

“Drawdown Date” means the date of or proposed date for the making of the
Drawing.

“Drawdown Request” means a duly completed signed notice requesting the Interim
Term Loan in the form set out in Appendix 2 (Form of Drawdown Request) to this
letter.

“Drawing” means the drawing by Bidco of the Interim Term Loan.

“EURIBOR” means, in relation to the Interim Term Loan:

 

  (a) for the first Interest Period, the average of the rates offered by each of
the Underwriters at 11am (Brussels time) on the day falling one Business Day
prior to the Drawdown Date for the offering of deposits in Euro for a comparable
amount for a period comparable to that Interest Period; and

 

21



--------------------------------------------------------------------------------

  (b) for each subsequent Interest Period, the applicable screen rate of 11am
(Brussels time) on the Rate Fixing Day for the offering of deposits in Euro for
a period comparable to that Interest Period.

“Euro” or “EUR” mean the single currency unit of the Participating Member
States.

“Existing Smithfield Group” means Smithfield and its Subsidiaries (other than
Holdco and its Subsidiaries).

“Facility Office” means the office through which an Interim Lender will perform
its obligations under the Interim Facility notified to the Arrangers in writing
by not less than five Business Days’ notice.

“Financial Indebtedness” means any indebtedness (without double counting and for
the avoidance of doubt excluding any Subsidiaries) for or in respect of:

 

  (a) monies borrowed;

 

  (b) any amount raised by acceptance under any acceptance credit facility or by
a bill discounting or factoring credit facility;

 

  (c) any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

 

  (d) any lease or hire purchase contract or other agreement which in each case
would, in accordance with the generally accepted accounting principles in the
jurisdiction of incorporation of the relevant company, be treated as a finance
or capital lease;

 

  (e) receivables sold or discounted (other than any receivables to the extent
they are sold or discounted on a non-recourse basis);

 

  (f) any derivative transaction entered into in connection with protection
against or benefit from fluctuation in any rate or price (and, when calculating
the value of any derivative transaction, only the marked to market value shall
be taken into account);

 

  (g) any counter-indemnity obligation in respect of a guarantee, indemnity,
bond, standby or documentary letter of credit or any other instrument issued by
a bank or financial institution;

 

  (h) an advance or deferred purchase agreement if such agreement was entered
into primarily as a method of raising finance;

 

  (i) any arrangement entered into primarily as a method of raising finance
pursuant to which an asset sold or otherwise disposed of by an Obligor or a
member of the Existing Smithfield Group may be re-acquired by an Obligor or a
member of the Existing Smithfield Group (whether following the exercise of an
option or otherwise);

 

22



--------------------------------------------------------------------------------

  (j) any amount raised under any other transaction (including a forward sale or
purchase agreement) having the principal commercial effect of a borrowing; and

 

  (k) any liability in respect of any guarantee or indemnity or similar
assurance against financial loss for any of the items referred to in the
preceding paragraphs of this definition.

“Financial Statements” means Smithfield’s audited financial statements for its
financial year ended 30 April 2006.

“Guarantor” means Smithfield.

“Group” means Bidco and its Subsidiaries for the time being.

“Holdco” means Bacarreto, S.L.

“Holding Company” means in relation to any person, any other body corporate or
other entity of which it is a Subsidiary.

“Interest Period” means a period of 1 or 2 weeks or 1 month as selected by Bidco
in consultation with the Underwriters or such other period as Bidco and the
Underwriters may agree.

“Interim Commitment” means:

 

  (a) for each Underwriter in respect of the Interim Term Facility,
EUR164,488,662.50 and the amount of any other Interim Commitment in respect
thereof so designated which it acquires; and

 

  (b) for any other Interim Lender, the amount of any Interim Commitment it
acquires,

in each case to the extent not cancelled, reduced or transferred by it or to it
under this letter.

“Interim Documents” means this letter and any other document designated as an
“Interim Document” by the Arrangers and Bidco.

“Interim Finance Parties” means the Underwriters, a group of banks or financial
institutions that are regularly engaged in or established for the making of, or
purchasing or investing in, loans and/or debt securities which become Interim
Lenders pursuant to paragraph 16 (Changes to Parties) and the Arrangers.

“Interim Lender” means:

 

  (a) at the date of this letter, each of the Underwriters; and

 

  (b) any other person to whom any participation or interest in any Interim Term
Loan is assigned after the date of this letter under paragraph 16 (Changes to
Parties),

 

23



--------------------------------------------------------------------------------

provided that in each case it has an outstanding Interim Commitment or
participation in any Interim Term Loan or any amount is (actually or
contingently) owed to or by it under the Interim Documents in this capacity.

“Interim Term Loan” means the principal amount of the borrowing under the
Interim Term Facility as increased pursuant to paragraph 6.2 (Accrual and
payment of interest) or the principal amount outstanding of that borrowing at
any time (as so increased).

“Interim Term Facility” means the term loan facility made available in
accordance with this letter being EUR 328,977,325.

“Jean Caby” means Jean Caby SAS, a company incorporated in France.

“Jean Caby Group” means Smithfield France SAS and its Subsidiaries.

“Majority Interim Lenders” means, at any time, Interim Lenders whose Interim
Commitments then aggregate more than 662/3 per cent. of the Total Interim
Commitments.

“Mandatory Costs” means the percentage rate per annum calculated by the
Arrangers in accordance with Appendix 3 (Calculation of the Mandatory Costs) to
this letter.

“Margin” means 2.5% per annum.

“Material Adverse Effect” means a material adverse effect on or change in:

 

  (a) the business or financial condition of Smithfield and its Subsidiaries
taken as a whole; or

 

  (b) the ability of Smithfield to perform its payment obligations under any of
the Interim Documents.

“Material Subsidiary” means, at any time a Subsidiary of Smithfield which:

 

  (a) has earnings before interest, tax, depreciation and amortisation
representing five per cent. or more of the consolidated earnings before
interest, tax, depreciation and amortisation of Smithfield and its Subsidiaries;
or

 

  (b) has gross assets (excluding intra-group items) representing five per cent.
or more of the gross assets of Smithfield and its Subsidiaries taken as a whole.

“Oaktree” means OCM Luxembourg EPOF Meats Holdings SARL and OCM Luxembourg OPPS
Meats Holdings SARL and any Affiliates or funds managed or advised by it and
their or any subsequent successors, assignees or transferees.

“Obligors” means Bidco and Smithfield.

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Community relating to Economic and Monetary
Union.

 

24



--------------------------------------------------------------------------------

“Party” means a party to this letter.

“Rate Fixing Day” means the second TARGET Day before the first day of any period
for which an interest rate is to be determined.

“Relevant Jurisdiction” means, in relation to an Obligor:

 

  (a) its jurisdiction of incorporation; and

 

  (b) any jurisdiction where it conducts its business.

“Representation” means a representation set out in Part I (Representation) of
Appendix 5.

“Reservations” means the principle that equitable remedies may be granted or
refused at the discretion of the court, the limitation on enforcement by laws
relating to insolvency, reorganisation and other laws generally affecting the
rights of creditors, the time barring of claims under any applicable limitation
statutes, the possibility that an undertaking to assume liability for or to
indemnify a person against non-payment of UK stamp duty may be void, defences of
set-off or counterclaim and similar principles, rights and defences under the
laws of any jurisdiction in which the relevant obligation may have to be
performed and any other reservations or qualifications as to matters of law
which are referred to in any legal opinion referred to in Appendix 4 (Conditions
Precedent).

“Security Interest” means any mortgage, charge (fixed or floating), pledge,
lien, hypothecation or other security interest.

“Structure Memorandum” means the structure paper entitled “Project Slice”
describing in outline the Group (following Completion) and the Acquisition and
prepared by the Guarantor in the agreed form.

“Subsidiary” means in relation to a company or corporation a company or
corporation:

 

  (a) which is controlled, directly or indirectly, by the first-mentioned
company or corporation;

 

  (b) more than half the issued share capital of which is beneficially owned,
directly or indirectly, by the first-mentioned company or corporation; or

 

  (c) which is a Subsidiary of another Subsidiary of the first-mentioned company
or corporation,

and, for these purposes, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to determine
the composition of a majority of its board of directors or equivalent body.

“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

 

25



--------------------------------------------------------------------------------

“TARGET Day” means any day on which TARGET is open for the settlement of
payments in Euro.

“Tax” means any present or future tax, levy, impost, duty or other charge or
withholding of a similar nature (including any interest, penalty or fine payable
in connection with any failure to pay or delay in paying any of the same) and
“Taxation” shall be construed accordingly.

“Tax Credit” means a credit against, or a relief or remission for, or repayment
of, any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from
any payment under an Interim Document.

“Tax Payment” means either the increase in a payment made by an Obligor to an
Interim Finance Party under paragraph 8.1 (Gross-Up) or a payment under
paragraph 8.2 (Tax Indemnity).

“Total Interim Commitments” means at any time the aggregate of all the Interim
Commitments.

“Transaction Documents” means the Interim Documents and the Acquisition
Agreement.

“Undertaking” means an undertaking set out in Part II (Undertakings) of Appendix
5.

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 or
any subordinate legislation and any other tax of a similar nature.

“Vendor” means Sara Lee Corporation.

 

2. Other References

 

  (a) In this letter, unless a contrary intention appears, a reference to:

 

  (i) “agreed form” means a document which is in a form agreed and/or approved
by or on behalf of Bidco and the Arrangers;

 

  (ii) an “agreement” includes any legally binding arrangement, contract, deed
or instrument (in each case whether oral or written);

 

  (iii) an “amendment” includes any amendment, supplement, variation, novation,
modification, replacement or restatement and “amend” and “amended” shall be
construed accordingly;

 

  (iv) “assets” includes properties, assets, businesses, undertakings, revenues
and rights of every kind, present or future, actual or contingent, and any
interest in any of the above;

 

26



--------------------------------------------------------------------------------

  (v) a “disposal” includes any sale, transfer, lease, licence or other
disposal, whether voluntary or involuntary and “dispose” will be construed
accordingly;

 

  (vi) a “guarantee” includes:

 

  (A) an indemnity, counter-indemnity, guarantee or assurance against loss in
respect of any indebtedness of any person; and

 

  (B) any other obligation of any person, whether actual or contingent:

 

  (I) to pay, purchase, provide funds (whether by the advance of money to, the
purchase of or subscription for shares or other investments in any person, the
purchase of assets or services, the making of payments under an agreement or
otherwise) for the payment of, to indemnify against the consequences of default
in the payment of, or otherwise be responsible for, any indebtedness of any
other person; or

 

  (II) to be responsible for the performance of any obligations by or the
solvency of any other person,

and “guaranteed”, “guarantor” and “Guarantor” shall be construed accordingly;

 

  (vii) “including” means including without limitation and “includes” and
“included” shall be construed accordingly;

 

  (viii) “indebtedness” includes any obligation (whether incurred as principal
or surety and whether present or future, actual or contingent) for the payment
or repayment of money;

 

  (ix) “losses” includes losses, actions, damages, claims, proceedings, costs,
demands, expenses (including legal and other fees) and liabilities of any kind
and “loss” shall be construed accordingly;

 

  (x) a “month” means a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next calendar month, except
that:

 

  (A) (subject to sub-paragraph (C) below) if any such period would otherwise
end on a day which is not a Business Day, it shall end on the next Business Day
in the same calendar month or, if there is none, on the preceding Business Day;

 

  (B) if there is no numerically corresponding day in the month in which that
period is to end, that period shall end on the last Business Day in that later
month; and

 

27



--------------------------------------------------------------------------------

  (C) if the Interest Period begins on the last Business Day of a calendar
month, the Interest Period shall end on the last Business Day in the calendar
month in which the Interest Period is to end,

and references to “months” shall be construed accordingly;

 

  (xi) to a Default being “outstanding” means that such Default is continuing
and has not been remedied or waived;

 

  (xii) an Interim Lender’s “participation” or “share” in a Drawing means the
amount of its share in any Interim Term Loan;

 

  (xiii) a “person” includes any individual, trust, firm, fund, company,
corporation, partnership, joint venture, government, state or agency of a state
or any undertaking or other association (whether or not having separate legal
personality) or any two or more of the foregoing; and

 

  (xiv) a “regulation” includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law but if not having
the force of law compliance with which is customary) of any governmental or
supranational body, agency, department or regulatory, self-regulatory or other
authority or organisation.

 

  (b) In this letter, unless a contrary intention appears:

 

  (i) a reference to a Party includes a reference to that Party’s successors and
permitted assignees or permitted transferees but does not include that Party if
it has ceased to be a party under this letter;

 

  (ii) references to paragraphs, clauses, subclauses and appendices are
references to, respectively, paragraphs, clauses and subclauses of and
appendices to this letter and references to this letter include its appendices;

 

  (iii) a reference to (or to any specified provision of) any agreement
(including any of the Interim Documents) is to that agreement (or that
provision) as amended from time to time (unless such amendment is contrary to
the terms of any Interim Document);

 

  (iv) a reference to a statute, statutory instrument or provision of law is to
that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;

 

  (v) a reference to a time of day is to London (England) time;

 

  (vi) the index to and the headings in this letter are for convenience only and
are to be ignored in construing this letter; and

 

  (vii) words imparting the singular include the plural and vice versa.

 

28



--------------------------------------------------------------------------------

APPENDIX 2

FORM OF DRAWDOWN REQUEST

To: Citibank International Plc and The Royal Bank of Scotland plc as the
Underwriters

From: Tarvalón, S.L.

Date: [•]

EUR 328,977,325 Interim Facility Letter

dated 4 August 2006 (the “Interim Facility Letter”)

 

1. We refer to the Interim Facility Letter. This is a Drawdown Request. Words
and expressions defined in the Interim Facility Letter shall have the same
meanings when used in this Drawdown Request.

 

2. We wish to borrow the Interim Term Loan in an amount of EUR 328,977,325 on
the following terms:

 

  (a) Drawdown Date: [•]

 

  (b) Amount: EUR 328,977,325

 

3. Our [payment/delivery] instructions are: [•].

 

4. We confirm that each condition precedent under the Interim Facility which
must be satisfied in order to drawdown the Interim Term Loan is (or will be on
the proposed Drawdown Date) so satisfied, that the Representations are correct
as at today’s date and will be correct on the Drawdown Date and that no Default
has occurred which is continuing.

 

5. This Drawdown Request is irrevocable.

By:

Tarvalón S.L.

 

29



--------------------------------------------------------------------------------

APPENDIX 3

CALCULATION OF THE MANDATORY COSTS

 

1. The Mandatory Cost is an addition to the interest rate to compensate Interim
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter),
the Arrangers shall calculate, as a percentage rate, a rate (the “Additional
Cost Rate”) for each Interim Lender, in accordance with the paragraphs set out
below. The Mandatory Cost will be calculated by the Arrangers as a weighted
average of the Interim Lenders’ Additional Cost Rates (weighted in proportion to
the percentage participation of each Interim Lender in the Interim Term Loan)
and will be expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Interim Lender lending from a Facility
Office in a country that has the euro as its currency will be the percentage
notified by that Interim Lender to the Arrangers. This percentage will be
certified by that Interim Lender in its notice to the Arrangers to be its
reasonable determination of the cost (expressed as a percentage of that Interim
Lender’s participation in the Interim Term Loan made from that Facility Office)
of complying with the minimum reserve requirements of the European Central Bank
in respect of loans made from that Facility Office.

 

4. The Additional Cost Rate for any Interim Lender lending from a Facility
Office in the United Kingdom will be calculated by the Arrangers as follows:

 

  (a) in relation to a sterling Interim Term Loan:

 

 

AB + C (B –D) + E × 0.01

  per cent. per annum   100 – (A + C)  

 

  (b) in relation to a Interim Term Loan in any currency other than sterling:

 

 

E × 0.01

  per cent. per annum.   300  

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Interim Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Margin and the Mandatory
Cost and, if the Interim Term Loan is an unpaid sum, the additional rate of
interest specified in paragraph 6.3 (Interest on overdue amounts) payable for
the relevant Interest Period on the Interim Term Loan.

 

30



--------------------------------------------------------------------------------

  C is the percentage (if any) of Eligible Liabilities which that Interim Lender
is required from time to time to maintain as interest bearing Special Deposits
with the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Arrangers on interest bearing Special Deposits.

 

  E is designed to compensate Interim Lenders for amounts payable under the Fees
Rules and is calculated by the Arrangers as being the average of the most recent
rates of charge supplied by the Interim Lenders to the Arrangers pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Arrangers, each Interim Lender shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Arrangers, the rate of charge payable by that Interim Lender to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Reference Bank as being the average of the Fee Tariffs applicable to
that Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of that Reference Bank.

 

8. In addition, each Interim Lender shall supply any information required by the
Arrangers for the purpose of calculating its Additional Cost Rate. In
particular, but without limitation, each Interim Lender shall supply the
following information on or prior to the date on which it becomes an Interim
Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Arrangers may reasonably require for such
purpose.

 

31



--------------------------------------------------------------------------------

Each Interim Lender shall promptly notify the Arrangers of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Interim Lender for the purpose of A and C above and
the rates of charge of each Interim Lender for the purpose of E above shall be
determined by the Arrangers based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless an Interim Lender
notifies the Arrangers to the contrary, each Interim Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.

 

10. The Arrangers shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any Interim
Lender and shall be entitled to assume that the information provided by any
Interim Lender pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.

 

11. The Arrangers shall distribute the additional amounts received as a result
of the Mandatory Cost to the Interim Lenders on the basis of the Additional Cost
Rate for each Interim Lender based on the information provided by each Interim
Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Arrangers pursuant to this Schedule in relation to
a formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to
an Interim Lender shall, in the absence of manifest error, be conclusive and
binding on all Parties.

 

13. The Arrangers may from time to time, after consultation with Bidco and the
Interim Lenders, determine and notify to all Parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 

32



--------------------------------------------------------------------------------

APPENDIX 4

CONDITIONS PRECEDENT

CONDITIONS PRECEDENT TO INITIAL UTILISATION

1. The Obligors

 

  (a) A copy of the constitutional documents of each of the Obligors.

 

  (b) A copy of a resolution of the board of directors (or equivalent) of each
of the Obligors:

 

  (i) approving the terms of, and the transactions contemplated by, the Interim
Documents to which it is a party and resolving that it execute the Interim
Documents to which it is a party;

 

  (ii) authorising a specified person or persons to execute the Interim
Documents to which it is a party on its behalf; and

 

  (iii) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Drawdown
Request) to be signed and/or despatched by it under or in connection with the
Interim Documents to which it is a party.

 

  (c) If applicable, a copy of a resolution of the board of directors (or
equivalent) or if applicable, a committee of the board of directors of the
relevant company, establishing the committee referred to in sub–paragraph
(b) above.

 

  (d) A specimen of the signature of each person authorised by the resolution
referred to in paragraph (b) above in relation to the Interim Documents.

 

  (e) A certificate of each of the Obligors (signed by the chief executive
officer, the chief financial officer or a director) confirming (without personal
liability) that borrowing or guaranteeing, as appropriate, the Total Interim
Commitments would not cause any borrowing, guarantee or similar limit, binding
on the Obligors (where relevant), to be exceeded.

 

  (f) A formalities certificate from each of the Obligors certifying (without
personal liability) that each copy document which is not an original or an
officially certified copy relating to it specified in this paragraph 1 of
Appendix 4 is correct and complete.

 

2. Interim Documents

 

  (a) This letter executed by the Obligors.

 

  (b) The Acquisition Agreement executed by the parties thereto.

 

33



--------------------------------------------------------------------------------

3. Legal opinions

The following legal opinions, each addressed to the Interim Lenders.

 

  (a) A legal opinion of Clifford Chance LLP as to English law.

 

  (b) A legal opinion of Clifford Chance LLP as to Spanish law.

 

  (c) A legal opinion of external Virginian counsel to Smithfield as to
Virginian law.

 

4. Other documents and evidence

 

  (a) Evidence that any process agent has accepted its appointment.

 

  (b) Any information and evidence required by the Arrangers to comply with
anti-money laundering regulations and their standard “know your client”
procedures.

 

  (c) A certificate of Bidco (signed by an officer or a director) certifying
(without personal liability) that:

 

  (i) the conditions (other than payment of the purchase price) to the
Acquisition have been satisfied or waived;

 

  (ii) no material provision of the Acquisition Agreement and no provision of
the Acquisition Agreement relating to conditionality has been amended, varied,
novated, supplemented, superseded, waived or terminated without the consent of
the Arrangers save for any amendments, waivers or any other variations that are
not materially adverse to the Interim Lenders or that are approved by the
Interim Lenders;

 

  (iii) all costs, fees, expenses hereby due and payable by Bidco to the
Arrangers, the Arrangers, or the Interim Lenders have been paid or will be paid
immediately following Drawdown; and

 

  (iv) the Jean Caby Group has been contributed to Bidco or one of its
Subsidiaries.

 

  (d) Drawdown Requests relating to any Drawing to be made on the Completion
Date.

 

  (e) The Structure Memorandum.

 

  (f) The Financial Statements.

 

34



--------------------------------------------------------------------------------

APPENDIX 5

Part I

Representations

 

1. Reliance

Each Obligor makes the representations and warranties in this Part I to each
Interim Finance Party in respect of itself.

 

2. Incorporation

It is a limited liability company duly incorporated and validly existing under
the laws of its jurisdiction of incorporation.

 

3. Power and Authority

 

  (a) It has the power to enter into, deliver and perform its obligations under,
each Transaction Document to which it is or will be a party. No limit on its
powers will be exceeded as a result of any borrowing or the giving of any
guarantee by it under the Transaction Documents.

 

  (b) It has, or will as soon as reasonably practicable and in any case by the
time required, have taken all necessary corporate action to authorise its entry
into and delivery of and the performance by it of its obligations under each
Transaction Document to which it is party and the transactions contemplated by
those Transaction Documents.

 

4. No Conflict

The entry into and delivery of and the performance of its obligations under,
each Transaction Document to which it is a party do not and will not conflict
with:

 

  (a) any law or regulation applicable to it;

 

  (b) any of its constitutional documents; or

 

  (c) any agreement the breach of which will have a Material Adverse Effect
unless either a waiver of such breach has been granted or is being requested in
good faith or the relevant Obligor is in good faith discussing the replacement
of such contract with the parties thereto.

 

5. Obligations Binding

Subject to the Reservations, the obligations expressed to be assumed by it under
each Transaction Document to which it is a party constitute its legal, valid,
binding and enforceable obligations.

 

35



--------------------------------------------------------------------------------

6. Consents

Subject to the Reservations, all Authorisations have been obtained and are in
full force and effect (or will be in full force and effect when required):

 

  (a) for the entry into and delivery of, and the exercise of its rights under,
each Transaction Documents to which it is a party except where failure to obtain
any such Authorisation could not reasonably be expected to be materially
prejudicial to the Interim Finance Parties;

 

  (b) subject to any qualifications as to admissibility contained in the legal
opinions referred to in paragraph 3 of Part I of Appendix 4 (Conditions
Precedent), to make any Interim Document to which it is a party admissible in
evidence in its Relevant Jurisdictions; or

 

  (c) necessary for the conduct of business by it in all respects as presently
conducted except to the extent failure to obtain those Authorisations could
reasonably be expected not to have a Material Adverse Effect.

 

7. Holding Company

Bidco is a holding company that before the Closing Date has not traded, or
incurred any material liabilities or material commitments other than in each
case in connection with the Transaction Documents or as set out in the Structure
Memorandum and, in each case, the transactions contemplated thereunder (other
than in respect of professional fees).

 

8. Financial Statements

The Financial Statements were prepared in accordance with the generally accepted
accounting principles in the United States consistently applied and give a true
and fair view of Smithfield’s financial condition and operations during the
relevant financial year.

 

36



--------------------------------------------------------------------------------

Part II

Undertakings

 

1. Acquisitions

Bidco will not acquire or subscribe for any shares, securities or ownership
interests in any person, or acquire any business other than pursuant to the
Acquisition Agreement and the transactions contemplated thereby or as consented
to by the Underwriters or as contemplated by the Structure Memorandum and the
transactions contemplated thereby.

 

2. Negative Pledge

Bidco will not create or permit to subsist any Security Interest over any of its
assets, other than (where relevant):

 

  (a) any Security Interest arising in the ordinary course of day to day
business of the relevant company;

 

  (b) any lien arising by operation of law;

 

  (c) any Security Interest to which the Underwriters have consented;

 

  (d) any Security Interest in respect of cash balances of Bidco given as part
of cash pooling arrangements entered into by Bidco; and

 

  (e) any Security Interest required to satisfy any Authorisation required to
carry on Bidco’s business.

 

3. Indebtedness

Bidco will not incur or allow to remain outstanding any Financial Indebtedness,
other than:

 

  (a) Financial Indebtedness owed to the Interim Lenders under the Interim
Documents or as consented to by the Underwriters;

 

  (b) Financial Indebtedness as contemplated in the Structure Memorandum (and
the transactions contemplated thereby) or incurred under the Acquisition
Agreement in respect of any adjustment or claim thereunder;

 

  (c) Financial Indebtedness not exceeding, in aggregate, EUR 10,000,000
incurred as a result of loans from Smithfield and/or Oaktree to Bidco the
proceeds of which are used for the general corporate purposes of the Group;

 

  (d) Financial Indebtedness incurred by Bidco in respect of cash pooling
arrangements entered into by Bidco.

 

37



--------------------------------------------------------------------------------

4. Disposals

Bidco will not dispose of any of its assets, save in each case to the extent
that the disposal is:

 

  (i) approved by the Underwriters;

 

  (ii) in the ordinary course of day to day business; or

 

  (iii) as contemplated in the Structure Memorandum.

 

5. Smithfields banking facilities

Smithfield will not, and will procure that each of its Subsidiaries shall not,
agree to, or seek, any waiver or amendment of the term of any banking facility
to which it is a party and under which a facility or facilities of more than
US$20,000,000 are made available without the agreement of the Underwriters.

 

6. Pari Passu

Each Obligor will ensure that its obligations under the Interim Documents rank
at all times at least pari passu with the claims of all its other unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally.

 

7. The Acquisition Agreement

Bidco and Smithfield will not, without the prior consent of the Underwriters,
amend (or permit to be amended) or waive any provision of the Acquisition
Agreement where that amendment or waiver is materially adverse to the interests
of the Interim Lenders under the Interim Documents.

 

8. Loans or credit

Save as set out in the Structure Memorandum and the transactions contemplated
thereby, Bidco will not be a creditor in respect of any Financial Indebtedness
other than:

 

  (a) as consented to by the Underwriters;

 

  (b) in respect of Financial Indebtedness under the Acquisition Agreement;

 

  (c) loans made by Bidco to any of its Subsidiaries; and

 

  (d) loans made by Bidco in respect of cash pooling arrangements entered into
by Bidco.

 

9. Holding Company

Save as set out in the Structure Memorandum and the transactions contemplated
thereby, Bidco shall not trade or carry on any business, or incur any material
liabilities or commitments other than in each case in connection with:

 

  (a) the payment of professional fees and administration costs in the ordinary
course of business as a holding company;

 

38



--------------------------------------------------------------------------------

  (b) the Transaction Documents and the transactions contemplated thereunder;
and

 

  (c) the provision of administrative services (excluding treasury services) to
its Subsidiaries of a type customarily provided by a holding company to its
Subsidiaries.

 

10. Information

Each Obligor will supply to the Arrangers:

 

  (a) such information in respect of their financial condition, the Acquisition,
the Business and related matters as they may reasonably request;

 

  (b) promptly on despatch of the same, copies of all material notices or other
commitments sent by any Obligor to:

 

  (i) its shareholders generally (or any class of them); or

 

  (ii) all, or a class of, its creditors (including but not limited to
information relating to existing banking facilities) and related matters as they
may reasonably request;

 

  (c) notice of any potential or actual Default promptly upon becoming aware of
the same (unless the Obligor is aware that notification has already been
provided by another Obligor).

 

39



--------------------------------------------------------------------------------

Part III

Default

 

1. List of Events

Each of the events or circumstances set out in this Part III is a Default,
whether or not the occurrence of the event or circumstance concerned is outside
the control of the Obligors.

 

2. Payment Default

An Obligor does not pay on the due date any amount payable by it under the
Interim Documents in the manner required under the Interim Documents unless
failure to pay is caused by administrative or technical error and payment is
made within 5 Business Days.

 

3. Breach of other Obligations

Any Obligor does not comply with any Undertaking and such non-compliance is, if
capable of remedy, not remedied within 15 Business Days of the earlier of:

 

  (a) the relevant Obligor becoming aware of such failure to comply; and

 

  (b) written notice being given by the Interim Lenders to the relevant Obligor
of such failure to comply.

 

4. Misrepresentation

A Representation is incorrect or misleading and, if the underlying circumstances
are capable of remedy, such underlying circumstances are not remedied within 7
Business Days of the earlier of:

 

  (a) the relevant Obligor becoming aware of such failure to comply; and

 

  (b) written notice being given by the Interim Lenders to the relevant Obligor
of such failure to comply.

 

5. Insolvency

An Obligor or any of Smithfield’s Material Subsidiaries:

 

  (a) stops or suspends payment of its debts or admits in writing its inability
to pay its debts as they fall due or a moratorium is declared in relation to any
of its indebtedness;

 

  (b) is, or for the purpose of any applicable law is deemed, or is declared by
any relevant court to be, unable to pay its debts as they fall due;

 

  (c) by reason of actual or anticipated financial difficulties begins
negotiations with its creditors generally with a view to rescheduling of its
indebtedness generally;

 

40



--------------------------------------------------------------------------------

  (d) enters into any agreement for the rescheduling of its indebtedness
generally by reason of, or with a view to avoiding, actual or anticipated
financial difficulties but excluding for the avoidance of doubt an agreement for
the refinancing of the Interim Facility.

 

6. Insolvency Proceedings

 

  (a) Any of the following occurs in respect of any Obligor:

 

  (i) any liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, examiner, receiver, administrative receiver, administrator or similar
officer is appointed in respect of it or any of its assets;

 

  (ii) a petition is presented, an application to court is made, or documents
are filed with a court, by any person, for the purpose of appointing a
liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
examiner, receiver, administrative receiver, administrator or other similar
officer in respect of it or any of its assets save where such petition is
presented, application made or document filed on a frivolous or vexatious basis
and any related action is discharged, stayed or dismissed within 20 Business
Days of commencement and before the date on which it is advertised;

 

  (iii) any meeting of its directors, shareholders or creditors is convened for
the purpose of considering any resolution for (or whether to petition for or
file documents with a court for) its winding-up, liquidation, administration or
dissolution or for seeking relief under any applicable insolvency law or any
such meeting passes such a resolution;

 

  (iv) any corporate action, or other formal step or formal procedure is taken
or commenced with a view to a composition, assignment or arrangement with its
creditors generally; or

 

  (v) an order is made for its administration, liquidation, winding-up or other
relief under any applicable insolvency law.

 

7. Similar Events Elsewhere

There occurs in relation to an Obligor or any of Smithfield’s Material
Subsidiaries or any of their respective assets in any country or territory in
which it is incorporated or carries on business or to the jurisdiction of whose
courts it or any of its assets are subject, any event or circumstance which
corresponds to any of those mentioned in paragraphs 5 (Insolvency) and 6
(Insolvency Proceedings).

 

8. Creditors’ process

Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of:

 

  (a) Smithfield or any other member of the Existing Smithfield Group having an
aggregate value of US$25,000,000 (or its equivalent in other currencies); or

 

41



--------------------------------------------------------------------------------

  (b) Bidco having an aggregate value of US$5,000,000 (or its equivalent in
other currencies),

and, in each case, the same is not discharged within 20 Business Days.

 

9. Unlawfulness and invalidity

 

  (a) It is or becomes unlawful for any Obligor to perform any of its material
obligations under the Interim Documents and which materially and adversely
effects the interests of the Interim Lenders under the Interim Documents and
this is not remedied within 10 Business Days after written notice of such
illegality is given to such Obligor.

 

  (b) Any material obligation or obligations of any Obligor under any Interim
Documents are not (subject to the Reservations) or cease to be legal, valid,
binding or enforceable and the cessation materially and adversely effects the
interests of the Interim Lenders under the Interim Documents and the cessation
continues for a period of at least 10 Business Days after written notice of the
same is given to such Obligor.

 

10. Repudiation and rescission of agreements

Any Obligor rescinds or repudiates an Interim Document in a way which is
materially adverse to the interest of the Interim Lenders.

 

11. Cross default

 

  (a) Any Financial Indebtedness of one or more members of the Existing
Smithfield Group is not paid when due nor within any originally applicable grace
period.

 

  (b) Any Financial Indebtedness one or more members of the Existing Smithfield
Group is declared to be or otherwise becomes due and payable prior to its
specified maturity as a result of an event of default (however described).

 

  (c) Any creditor of one or more members of the Existing Smithfield Group
becomes entitled to declare any Financial Indebtedness of one or more members of
the Existing Smithfield Group due and payable prior to its specified maturity as
a result of an event of default (however described).

 

  (d) No Default will occur under this paragraph 11 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs (a) to (c) above is less than US$25,000,000 (or its equivalent in any
other currency or currencies).

 

12. Material Adverse Change

Any event or circumstance occurs which has a Material Adverse Effect.

 

42



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Page

1.

  

Interpretation

   1

2.

  

The Making Of An Interim Term Loan

   1

3.

  

Nature Of An Interim Finance Party’s Rights And Obligations

   2

4.

  

Utilisation

   3

5.

  

Repayment And Prepayment

   3

6.

  

Interest

   4

7.

  

Representations And Undertakings

   4

8.

  

Taxes

   5

9.

  

Change In Circumstances

   6

10.

  

Payments

   8

11.

  

Indemnities

   9

12.

  

Pro Rata Payments

   10

13.

  

Set-Off

   11

14.

  

Notices

   12

15.

  

Confidentiality

   14

16.

  

Changes To Parties

   14

17.

  

Guarantee And Indemnity

   15

18.

  

Partial Invalidity

   17

19.

  

Counterparts

   17

20.

  

Governing Law

   17

21.

  

Jurisdiction

   18

APPENDIX 1 INTERPRETATION

   21

APPENDIX 2 FORM OF DRAWDOWN REQUEST

   29

APPENDIX 3 CALCULATION OF THE MANDATORY COSTS

   30

APPENDIX 4 CONDITIONS PRECEDENT

   33

APPENDIX 5

   35

Part I Representations

   35

Part II Undertakings

   37

Part III Default

   40

 

i